 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6

 7                       CENTRAL DISTRICT OF CALIFORNIA
 8
     IVAN RUBTSOV, ANA TZUBERY, )               Case No.: CV 14-1839 DDP JCx
 9   and V.R. a minor, by and through her
                                )
     Guardian ad Litem, Nick Rubtsov,
                                )               JUDGMENT IN FAVOR OF
10                              )               COUNTY DEFENDANTS AFTER
                                                RULING ON MOTION FOR
11
              Plaintiffs,       )               SUMMARY JUDGMENT
          vs.                   )
12   LOS ANGELES COUNTY         )
     DEPARTMENT OF CHILDREN AND )               [The Honorable Dean D. Pregerson]
13
     FAMILY SERVICES; MICHAEL   )
14   WATROBSKI, and DOES 1-20,  )
                                )
15            Defendants        )
16                              )
                                )
17

18

19
     TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

20         Having considered the Motion for Summary Judgment filed by defendants,
21
     COUNTY OF LOS ANGELES, [erroneously sued as Los Angeles County
22
     Department of Children and Family Services], MICHAEL WATROBSKI, IAN
23

24   ROSEN, and XAVIER ROSALES (hereinafter “County Defendants”), the

25   evidence presented in support thereof, Plaintiffs’ Opposition to the County



                                   Proposed Judgment - 1
 1   Defendants’ Motion for Summary Judgment, the County Defendants’ Reply
 2
     thereto, Plaintiffs’ Supplemental Evidence, as well as the parties’ oral argument on
 3
     the motion, the Court GRANTED County Defendants Motion for Summary
 4

 5   Judgment in its entirety on December 4, 2018. [Doc. 161].
 6
           It is now therefore, ORDERED, ADJUDGED AND DECREED that
 7
     defendants, COUNTY OF LOS ANGELES, [erroneously sued as Los Angeles
 8

 9
     County Department of Children and Family Services], MICHAEL WATROBSKI,

10   IAN ROSEN, and XAVIER ROSALES (hereinafter “County Defendants”), are
11
     entitled to judgment in their favor and against Plaintiffs, and that Plaintiffs recover
12
     nothing by reason of each claim asserted against the County Defendants, and that
13

14   the County Defendants shall recover costs in accordance with Local Rule 54.

15

16
     DATED:       12-10-18             ___________________________________
17                                     HONORABLE DEAN D. PREGERSON
                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25




                                     Proposed Judgment - 2
